DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 01/11/21 has been entered. Claims 1-20 remain pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9254173, and claims 1-21 of U.S. Patent No. 9084619. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-10 of U.S. Patent No. 9254173 recites similar limitations of the instant application: an elongated shaft, and a flow dividing element comprising a transmission line and a flow dividing member, the transmission line and flow dividing member extend longitudinally along the shaft (coaxially), of the transmission line outer wall and a first side of the flow dividing member outer wall contacting each other, a return channel comprised of a second side of the transmission line outer wall and a second side of the flow dividing member outer wall contacting the internal surface of the external tubular wall at two-spatially separated locations to define a first flow passage and a second flow passage which extend longitudinally along the shaft; and therefore are not patentably distinct.  While US Patent 9254173 adds a cooling channel comprised of a first side.  The examiner notes that following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the 
Claims 1-21 of U.S. Patent No. 9084619 recites similar limitations of the instant application: an elongated shaft, and a flow dividing element comprising of a transmission line and a flow dividing member, the transmission line and flow dividing member extend longitudinally along the shaft (coaxially), a first side of the transmission line outer wall and a first side of the flow dividing member outer wall contacting each other, a second side of the transmission line outer wall and a second side of the flow dividing member outer wall contacting the internal surface of the external tubular wall at two-spatially separated locations to define a first flow passage and a second flow passage which extend longitudinally along the shaft, and therefore are not patentably distinct.  While US Patent 9084619 adds the transmission line extending to the microwave radiating portion, the examiner notes that following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Furthermore claims 11 and 12 are similar to claim 4 of U.S. Patent No. 9084619.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 6-10, 14, and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Turner et al. (US 5344435), herein referred to as Turner.
Regarding claims 1 and 20, Turner discloses a device comprising: an elongated shaft comprising an elongated shaft wall inner surface (e.g. Fig. 1, Fig. 4b - cylindrical bolus membrane 71 (elongated shaft)); a transmission line in contact with the elongated shaft wall inner surface, the transmission line (e.g. connection cable 16 (transmission line), insulating rubber jacket 58 (first and second outer wall sides above and below center conductor 16d)); a flow dividing member comprising a flow dividing member first outer wall side and a flow dividing member second outer wall side (e.g. partition 54 and drainage passage 56 (flow dividing member, first outer wall side above and below connection cable 16)); and a first fluid channel defined by the transmission line first outer wall side, the flow dividing member first outer wall side, and the elongated shaft wall inner surface; and a second fluid channel defined by the transmission line second outer wall side, the flow dividing member second outer wall side, and the elongated shaft inner wall surface (e.g. Fig. 4b, partition 54 is contacting inner surface of plastic tubular 
Regarding claim 6, Turner discloses a microwave antenna configured to emit microwave energy (e.g. Fig. 1 and 4b, antenna 14).
Regarding claim 7, Turner discloses wherein the first fluid channel is an inflow channel, and the second fluid channel is a return channel (e.g. upper and lower regions of channel 59 are both capable of being used as an inflow channel and a return channel, depending on the direction of fluid through them).
Regarding claim 8, Turner discloses wherein the transmission line comprises a transmission line proximal end coupled to a microwave feed cable (e.g. Col 11, lines 48-56 - microwave radiometer 11 is connected by cable 29 to an input band pass filter 13 which is connected to a remotely operated function switch 15 with coaxial cable 31. This function switch 15 operates to select either the EM heating mode or the radiometric temperature measurement mode. When switch 15 is in the radiometric mode, the switch connects the microwave radiometer 11 and filter 13 to the applicator coil 14 via the connector cable 16 and coaxial cable 16a).
Regarding claim 9, Turner discloses wherein the transmission line comprises a transmission line distal end coupled to the microwave antenna (e.g. Fig. 1).
Regarding claim 10, Turner discloses wherein the microwave antenna is disposed inside the elongated shaft (e.g. Fig. 1 and 4b, antenna 14 inside membrane 71).
Regarding claim 14, Turner discloses wherein the flow dividing member comprises a flow dividing member distal end, and wherein the flow dividing member distal end terminates a selected distance proximal to the transmission line distal end (e.g. Fig. 1 and 3, connection cable 16 extends past cylindrical bolus membrane 71).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner.
Regarding claim 2, Turner discloses wherein the transmission line comprises an elongate central conductor (conductor 16d), a dielectric sleeve (dielectric 16c), and an outer sleeve (outer conductor 16b).
Turner discloses the claimed invention but does not disclose expressly wherein the outer sleeve is copper.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Turner with the wherein the outer sleeve is copper, because Applicant has not disclosed that wherein the outer sleeve is copper provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the outer conductor 16b as taught by Turner, because it provides transmitting high frequency EMR, and since it appears to be an arbitrary 
Regarding claim 3, Turner discloses wherein the first fluid channel and the second fluid channel comprise substantially equal areas (e.g. Fig. 4b).
Regarding claim 4, Turner discloses wherein the first fluid channel and the second fluid channel extend co-axially along the elongated shaft for a selected distance (e.g. Fig. 1 and 4b, inlet passage 59, and Fig. 6 at far right of tube).
Regarding claim 15, Turner discloses wherein the transmission line and the flow dividing member further comprise a combined diameter that is greater than an internal diameter of the external tubular wall inner surface (e.g. Fig. 4b).
Regarding Claims 5, 11-13 and 16-19 no prior art has been applied, but the claims remain rejected under double patenting rejection as identified above and therefore cannot be indicated as allowable. 
Response to Arguments
Applicant's arguments filed 01/11/21 have been fully considered but they are not persuasive. 
In response to Applicant’s claim that “Applicant is hereby filing an electronic terminal disclaimer in compliance with 37 CFR 1.321(c) to overcome the rejection based on a non-statutory double patenting ground”, Examiner notes that terminal disclaimer has not been received by the Office, thereby maintaining the Double Patenting rejection.
In response to Applicant’s argument that " Examiner is incorrectly using one element (catheter passage 59) in the cited prior art (Turner) to account for more than one element (both a first channel and a second channel) of the pending claim. Nothing in Turner teaches or suggests that the single fluid passage 59 can comprise both a first channel and a second channel",  Examiner notes that while fluid passage 59 is referenced in Turner as a single element, Figs. 4a-c each indicate that passage 59 is separated by the connection cable 16 and its insulating sleeve 58. Fig. 4c, more specifically, which contains a cross sectional view of Fig. 1 at the indicated line 4c-4c, presents a pair of openings 79 between the upper and lower cable-separated regions of passage 59, indicating distinct fluid inlets for fluid flow. Even if they contain the same fluid and ultimately converge at the proximal end where holes 57 and 61 are (with the cable 16 entering through hole 57), there appears to be a region of distinct channels at the distal end of applicator 14, referred distinctly within the office action as relative to the connection cable 16 between them. Therefore, Turner still reads on this aspect of the claim.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-4, 6-10, 14-15 and 20 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792